Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/19/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recites “preferably.”  It’s unclear if the recitation following “preferably” is merely exemplary or if it is a positive claim limitation.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 13-16, 19, 21, 24-26, 28-33, 35, 37-38, and 45 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2013159185 to Zheng.  Zheng discloses a nanovesicle comprising a monolayer surrounding a hydrophobic core, the monolayer comprising phospholipid and the hydrophobic core comprising porphyrin-lipid conjugate, the porphyrin-lipid conjugate comprising one porphyrin, porphyrin derivative or porphyrin analog covalently bonded to a lipid, wherein the lipid is an unsaturated or branched fatty acid that anchors the porphyrin-lipid conjugate to the monolayer; the porphyrin, porphyrin derivative or porphyrin analog comprises a CH(R1)-O-R2 group covalently bonded to a carbon on a porphyrin ring of the porphyrin, porphyrin derivative or porphyrin analog, wherein R1 and R2 are independently H or a Ci-4 alkane; and the porphyrin, porphyrin derivative or porphyrin analog comprises a metal chelated therein (abstract; page 2, lines 5-28; page 4, line 16 to page 6, line 31; claims 1-29).   In an aspect there is provided a method of preparing nanoparticles, comprising:  preparing a solution comprising porphyrin-phospholipid conjugate, wherein the porphyrin-phospholipid conjugate comprises one porphyrin, porphyrin derivative or porphyrin analog covalently attached to a lipid side chain of one phospholipid, preferably at the sn-1 or the sn-2 position; the solution optionally further comprising other phospholipid; dehydrating the solution to provide a lipid film; and rehydrating the lipid film along with a nanocore comprising Raman-scattering suitable material; and optionally vortexing, sonicating or centrifuging the resulting solution (page 6 , lines 10-17).  the other phospholipid is selected from the group consisting of selected from the group consisting of phosphatidylcholines, phosphatidylethanolamines, phosphatidic acid, phosphatidylglycerols and combinations thereof. Further preferably, the other phospholipid is selected from the group consisting of 1,2-dipalmitoyl-sn-glycero-3-phosphatidic acid (DPPA), 1,2-dipalmitoyl-sn-glycero-3-phosphatidylcholine (DPPC), 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC), 1,2-dimyristoyl-sn-glycero-3-phosphocholine (DMPC), 1,2-dibehenoyl-sn-glycero-3-phosphocholine (DBPC), 1,2-diarachidoyl-sn-glycero-3-phosphatidylcholine (DAPC), 1,2-dilignoceroyl-sn-glycero-3-phosphatidylcholine{DLgPC), 1,2-dipalmitoyl-sn-glycero-3-[phosphor-rac-(1-glycerol)] (DPPG), L-a-phosphatidylcholine, and combinations thereof. In one embodiment, the other phospholipid is PEGylated (page 5, line 28 to page 6, line 8).  In these embodiments, the lipid and CH(R1)-O-R2 group are bonded to separate pyrrole rings on the porphyrin ring,  the lipid and CH(R1)-O-R2 group are bonded to adjacent pyrrole rings on the porphyrin ring, the CH(R1)-O-R2 group is bonded to the carbon at position 3 of the porphyrin ring.  In some embodiments, the porphyrin in the porphyrin-phospholipid conjugate is pyropheophorbide-a (page 5, lines 14-15).  In some embodiments, the porphyrin, porphyrin derivative or porphyrin analog in the porphyrin-phospholipid conjugate is selected from the group consisting of hematoporphyrin, protoporphyrin, tetraphenylporphyrin, a pyropheophorbide, a bacteriochlorophyll, chlorophyll a, a benzoporphyrin derivative, a tetrahydroxyphenyl chlorin, a purpurin, a benzochlorin, a naphthochlorins, a verdin, a rhodin, a keto, and the phospholipid in the porphyrin-phospholipid conjugate comprises phosphatidylcholine, phosphatidylethanoloamine, phosphatidylserine orphosphatidylinositol. Preferably, the phospholipid comprises an acyl side chain of 12 to 22 carbons (page 5, lines 1-13).  A plurality of the porphyrin-phospholipid conjugate comprises a metal ion chelated therein that at least partially quenches its fluorescence, such as Cu (11), Ag (II), Mn (11/111), Co (11/111), Fe (11/111), Ni (II), Ba (II) and Cd (II), preferably Cu (II), Ag (II), Mn (11/111), Co (11/111), Fe (11/111) and Ni (II) (page 4, lines 23-31).  The nanoparticle comprises 30 molar %, 30-70 molar %, 40-60 molar %, and about 50 molar % porphyrinphospholipid conjugate (claims).  The phospholipid may be PEGylated (claims).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


July 30, 2022